Exhibit 10(q)(iv)

Execution

FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

This Fourth Amendment to Revolving Credit Agreement (this “Amendment”) is
entered into as of July 20, 2009 (the “Effective Date”) by and among Richardson
Electronics, Ltd., a Delaware corporation, Richardson Electronics Limited, an
English limited liability company, Richardson Electronics Benelux B.V., a Dutch
private limited liability company, Richardson Electronics Pte Ltd, a company
organized under the laws of Singapore, Richardson Electronics Pty Limited, a
company organized under the laws of New South Wales, Australia, Richardson
Electronics Hong Kong Limited, a company organized under the laws of Hong Kong,
the lenders party hereto (each, a “Lender” and collectively, the “Lenders”) and
JP Morgan Bank, N.A., a national banking association as administrative agent (in
such capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Revolving Credit Agreement dated as of July 27, 2007 (as amended or modified
from time to time, the foregoing being referred to as the “Agreement”);

WHEREAS, the Borrowers, the Lenders and the Agent desire to amend the Agreement
in certain respects on terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not defined herein shall
have the meanings ascribed thereto in the Agreement.

2. Amendments to the Agreement. The Agreement is hereby amended as follows:

(a) Section 1.1 of the Agreement is hereby amended to delete in their entirety
the definitions of “Aggregate Commitment,” “Agreed Currencies,” “Alternate Base
Rate,” “Borrower,” “Borrowing Base,” “Euro Subfacility Limit,” “Goodwill
Impairment Charge,” “Identified Charges,” “Leverage Ratio,” “Singapore
Subfacility Limit,” and “US Facility Borrower” and to replace said definitions
as follows:

“‘Aggregate Commitment’ means the aggregate of the Commitments of all the
Lenders as increased or reduced from time to time under the terms hereof. The
initial Aggregate Commitment shall be Twenty Five Million Dollars
($25,000,000).”

“Agreed Currencies’ means (i) so long as such currencies remain Eligible
Currencies, U.S. Dollars, Hong Kong Dollars and Singapore Dollars; (ii) the
Euro; and (iii) any other Eligible Currency which a Borrower requests the
Administrative Agent to include as an Agreed



--------------------------------------------------------------------------------

Currency hereunder and which is acceptable to all of the Lenders. For the
purposes of this definition, each of the specific currencies referred to in
clause (i) above shall mean and be deemed to refer to the lawful currency of the
jurisdiction referred to in connection with such currency.”

“‘Alternate Base Rate’ means the Prime Rate; provided that the Alternate Base
Rate shall never be less than the Adjusted One Month LIBOR Rate. Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Adjusted One
Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.”

“‘Borrower’ (each a ‘Borrower”) shall mean Richardson Electronics, Ltd., a
Delaware corporation, Richardson Electronics Limited, an English limited
liability company, Richardson Electronics Benelux B.V., a Dutch private limited
liability company, Richardson Electronics Pte Ltd, a company organized under the
laws of Singapore, Richardson Electronics Pty Limited, a company organized under
the laws of New South Wales, Australia, Richardson Electronics Hong Kong
Limited, a company organized under the laws of Hong Kong.”

“‘Borrowing Base’ means, at any time and in respect of the US-Borrower and its
Wholly-Owned Subsidiaries, an amount equal to the lesser of (a) the Aggregate
Commitment or (b) the sum of (i) eighty percent (80%) of the Net Amount of
Eligible Accounts; plus (ii) fifty percent (50%) of the lesser of cost
(determined on a first-in-first-out basis) and fair market value of Eligible
Inventory but in no event shall the value of Eligible Inventory for this purpose
exceed the Dollar Amount of Twelve Million Five Hundred Thousand Dollars
($12,500,000).”

“‘Euro Subfacility Limit’ means the Dollar Amount of Fifteen Million Dollars
($15,000,000).”

“‘Goodwill Impairment Charge’” means a non-cash charge for the reduction in
goodwill (within the meaning of Agreement Accounting Principles) of the
US-Borrower and its consolidated Subsidiaries presented in a certificate
provided to the Administrative Agent by the Chief Financial Officer of the
US-Borrower recognized solely in respect of the US-Borrower’s fiscal period
ended May 30, 2009 and in an amount not in excess of $1,500,000.”

“‘Identified Charges’ shall mean in respect of the US Borrower and its
consolidated Subsidiaries, the following charges, in each case as determined by
Agreement Accounting Principles: (i). severance expenses related to reductions
in force in an amount not to exceed $2,200,000 in respect of the fiscal quarter
ended on or about May 30, 2009; (ii) inventory reserves in an amount not in
excess of $7,500,000 in respect of the fiscal quarter ended on or about May 30,
2009; (iii) severance expenses related to reductions in force in an amount not
to exceed $1,200,000 in respect of the fiscal quarter ended on or about
February 28, 2009; (iv) inventory reserves in an amount not in excess of
$2,000,000 in respect of the fiscal quarter ended on or about February 28, 2009;
and (v) software development costs associated with the abandonment of systems
projects in an amount not in excess of $5,800,000 in respect of the fiscal
quarter ended February 28, 2009.”

 

- 2 -



--------------------------------------------------------------------------------

“‘Leverage Ratio’ means, as of any date of calculation, the quotient of
(i) Senior Funded Debt outstanding on such date, over (ii) Adjusted EBITDA
calculated for the US-Borrower and its consolidated Subsidiaries for the period
of the trailing four consecutive fiscal quarters ending on or most recently
ended prior to such date of determination; provided, that solely with respect to
the fiscal quarters ended on or about February 28, 2009 and May 30, 2009, there
shall be added to Adjusted EBITDA the sum of relevant Identified Charges and
Goodwill Impairment Charge.”

“‘Singapore Subfacility Limit’ means the Dollar Amount of Fifteen Million
Dollars ($15,000,000).”

“‘US Facility Borrower’ means the US-Borrower, the Hong Kong Borrower, the
Singapore Borrower and the Euro Holding Company.”

(b) Section 1.1 of the Agreement is hereby amended to add the following new
definitions in appropriate alphabetical order:

“‘Adjusted One Month LIBOR Rate’” means, an interest rate per annum equal to the
sum of (i) 2.50% per annum plus (ii) the quotient of (a) the interest rate
determined by the Holder by reference to the Reuters Screen LIBOR01 Page (or on
any successor or substitute page) to be the rate at approximately 11:00 a.m.
London time, on such date or, if such date is not a Business Day, on the
immediately preceding Business Day, for dollar deposits with a maturity equal to
one (1) month divided by (b) one minus the Reserve Requirement (expressed as a
decimal) applicable to dollar deposits in the London interbank market with a
maturity equal to one (1) month.”

“‘HIBOR’ means, for a relevant interest period, that rate of interest for
interbank deposits denominated in Hong Kong Dollars displayed at Page HKABHIBOR
or 9898 of the Reuters Monitor Money Rates Services at 11 a.m. Hong Kong time on
the second Business Day before the first day of such interest period; provided
that if no such screen rate is available, “HIBOR” shall be the rate determined
by the Administrative Agent to be the interest rate at which prime banks in the
Hong Kong interbank market at or about 11:00 a.m. (Hong Kong time) on the second
Business Day before the first day of such interest period offer for deposits
denominated in Hong Kong Dollars.

“‘HIBOR Advance’ means an Advance bearing interest at the HIBOR Rate.”

“‘HIBOR Interest Period’” means with respect to a HIBOR Advance, a period of
one, two, three or six months commencing on a Business Day selected by the Hong
Kong Borrower requesting such Advance pursuant to this Agreement. Such HIBOR
Interest Period shall end on the day which corresponds numerically to such date
one, two, three or six months thereafter, provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth
succeeding month, such HIBOR Interest Period shall end on the last Business Day
of such next, second, third or sixth succeeding month. If a HIBOR Interest
Period would otherwise end on a day which is not a Business Day, such HIBOR
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such HIBOR Interest Period shall end on the immediately preceding
Business Day.”

 

- 3 -



--------------------------------------------------------------------------------

“‘HIBOR Rate’” means, with respect to an Advance for the relevant Interest
Period, the sum of (i) the quotient of (a) HIBOR applicable to such Interest
Period over (b) one minus the Reserve Requirement (expressed as a decimal)
applicable to such Interest Period plus (ii) the Applicable Margin.”

“‘Hong Kong Borrower’ means Richardson Electronics Hong Kong Limited, a company
organized under the laws of Hong Kong.”

“‘Hong Kong Dollars’ or “‘H$’” means the lawful currency of Hong Kong.”

“‘Hong Kong Subfacility’ means the Revolving Loans denominated in Hong Kong
Dollars and made available by the Lenders to the Hong Kong Borrower pursuant to
the terms hereof. Loans under the Hong Kong Subfacility may only be HIBOR
Advances.”

“‘Hong Kong Subfacility Limit’ means Advances denominated in Hong Kong Dollars
in an outstanding amount not to exceed the Dollar Amount of Fifteen Million
Dollars ($15,000,000).”

(c) Sections 2.1, 2.2.1, 2.2.2, 2.5, 2.6, 2.7.1, 2.9, and 2.12(a) are hereby
deleted in their entirety and replaced as follows (intervening sections not
referenced herein shall remain in effect in accordance with their terms). A new
section 2.7.3A is further added, as denoted below, following Section 2.7.3.

2.1 Commitments; Credit Facilities. Subject to the limitations set forth in the
next sentence, from and including the date of this Agreement and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Advances, to the extent of such
Lender’s Commitment, to the applicable Borrowers. Each Lender agrees, on the
terms and conditions set forth herein to make Advances to any Borrower in the
applicable Agreed Currency from time to time in amounts not to exceed in the
aggregate at any one time outstanding its Commitment, provided that (i) the
Aggregate Total Outstandings under the Euro Subfacility shall at no time exceed
the Euro Subfacility Limit, (ii) the Aggregate Total Outstandings under the
Singapore Subfacility shall at no time exceed the Singapore Subfacility Limit,
(iii) the Aggregate Total Outstandings under the Hong Kong Subfacility shall at
no time exceed the Hong Kong Subfacility Limit and (iv) the Aggregate Total
Outstandings shall at no time exceed the lesser of (x) the Borrowing Base and
(y) the Aggregate Commitment. Subject to the terms of this Agreement, any
Borrower may borrow, repay and reborrow at any time prior to the Facility
Termination Date. The Commitments to lend hereunder shall expire on the Facility
Termination Date.

 

- 4 -



--------------------------------------------------------------------------------

2.2.1 Mandatory Prepayment. (a) If at any time the Aggregate Total Outstandings
(calculated as of the most recent Computation Date) exceeds either the Aggregate
Commitment or the Borrowing Base, then (A) the US-Borrower shall be obligated to
immediately repay Advances under the US Subfacility, and (B) each Non-US
Borrower shall be jointly and severally obligated to immediately repay Advances
under all Subfacilities, in each case in a principal amount that is, together
with any other Borrower’s repayment pursuant to this sentence, sufficient to
eliminate any such excess; provided that no Non-US Borrower shall be required to
repay any amount to the extent prohibited by applicable law. If at any time (in
each case measured as of the most recent Computation Date) (i) the Aggregate
Total Outstandings in respect of the Euro Subfacility exceed the Euro
Subfacility Limit, (iii) the Aggregate Total Outstandings in respect of the
Singapore Subfacility exceed the Singapore Subfacility Limit, (iv) the Aggregate
Total Outstandings in respect of the Hong Kong Subfacility exceed the Hong Kong
Subfacility Limit, each Borrower that is a party to such affected Subfacility
shall be jointly and severally obligated to repay Advances under the affected
Subfacility in an amount or amounts sufficient to eliminate any such excess.
Until such time as an excess in an affected Subfacility is so eliminated, the
Aggregate Commitment shall be reduced by an amount equal to the Dollar Amount of
the excess of such affected Subfacility.

2.2.2 Voluntary Prepayment. The applicable Borrower may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Advances under its
respective Facility, or, in the minimum amount of EUR 1,000,000 or any integral
multiples of EUR 100,000 in excess thereof in the case of the Euro Subfacility,
the minimum of S$ 1,000,000 or any integral multiples of S$ 100,000 in excess
thereof in the case of the Singapore Subfacility, the minimum of H$ 1,000,000 or
any integral multiples of H$ 100,000 in excess thereof in the case of the Hong
Kong Subfacility, and the minimum of $1,000,000 or any integral multiples of
$100,000 in excess thereof in the case of the US Facility (except that
prepayments may be made in the minimum amount of $100,000 or any integral
multiples of $100,000 in excess thereof in the case of a Floating Rate Advance),
any portion of the outstanding Advances upon three Business Days’ prior notice
to the Administrative Agent by 10:00 a.m. (local time).

2.5 Minimum Amount of Each Advance. Each Advance shall be in a minimum amount of
(i) EUR 1,000,000 and in multiples of EUR 100,000 if in excess thereof in the
case of the Euro Subfacility, (ii) S$ 1,000,000 and in multiples of S$ 100,000
if in excess thereof in the case of the Singapore Subfacility, (iii) $1,000,000
and in multiple of $100,000 if in excess thereof in the case of Eurocurrency
Advances under the US Facility (iv) H$ 5,000,000 and in multiples of H$
1,000,000 if in excess thereof in the case of the Hong Kong Subfacility, and
(v) $300,000 and in multiples of $100,000 if in excess thereof in the case of
Floating Advances under the US Facility.

2.6 Method of Selecting Types and Interest Periods for New Advances. Each
Borrower shall select the Type of Advance, the Interest Period (if applicable)
and the Agreed Currency applicable thereto from time to time. Each Borrower
shall give the Administrative Agent irrevocable notice, substantially in the
form of Exhibit B attached hereto, (a “Borrowing Notice”) (i) not later than
10:00 a.m. (London time) at least three Business Days before the

 

- 5 -



--------------------------------------------------------------------------------

Borrowing Date in the case of Eurocurrency Advances requested from the
Administrative Agent, (ii) not later than 12:00 noon (Chicago time) at least
three Business Days before the Borrowing Date in the case of SIBOR Advances
requested from the Administrative Agent (iii) not later than 12:00 noon (Chicago
time) at least three Business Days before the Borrowing Date in the case of
HIBOR Advances requested from the Administrative Agent and (iv) not later than
10:00 a.m. (Chicago time) on the Borrowing Date in the case of Floating Rate
Advances requested from the Administrative Agent, specifying:

 

  (i) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (ii) the aggregate amount of such Advance,

 

  (iii) the Type of Advance; and

 

  (iv) the Interest Period and Agreed Currency applicable thereto.

Timing and mechanics of Overdraft Loans shall be as set forth in the Overdraft
Facility Agreement.

2.7 Continuation; Rollover and Conversion of Outstanding Advanceds.

2.7.1 Continuation of Eurocurrency Advances. The provisions of this
Section 2.7.1 shall apply to each Subfacility. Each Eurocurrency Advance shall
continue as an Advance until the end of the then applicable Interest Period
therefor, at which time each such Advance shall automatically continue as an
Advance in the same Agreed Currency with an Interest Period of one month unless
(x) such Advance is or was repaid in accordance with Section 2.2 or (y) the
applicable Borrower shall have given the Administrative Agent a Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Advance continue as an Advance for the same or another Interest Period.

Subject to the terms of Section 2.5, so long as no Default has occurred and is
continuing, any applicable Borrower may elect from time to time to continue all
or any part of an Eurocurrency Advance, SIBOR Advance or HIBOR Advance
denominated in the same Agreed Currency. Any such Borrower shall give the
Administrative Agent irrevocable notice, substantially in the form of Exhibit C
attached hereto, (a “Continuation Notice”) of each continuation of an Advance
not later than 10:00 a.m. (London time) at least three Business Days prior to
the date of the requested continuation to the Administrative Agent, specifying:

 

  (i) the requested date, which shall be a Business Day, of such continuation,
and

 

  (ii) the Agreed Currency and amount into which such Advance is to be continued
and the duration of the Interest Period applicable thereto.

2.7.3A Continuation of HIBOR Advance. With respect to each HIBOR Advance which
is outstanding, at or before 11:00 a.m. three Business Days before the end of
the then applicable HIBOR Interest Period, the Hong Kong-Borrower shall notify
the Administrative Agent in form and substance substantially as attached as
Exhibit G-1 (“Hong Kong Rollover

 

- 6 -



--------------------------------------------------------------------------------

Notice”) either of (i) the next HIBOR Interest Period which such Hong
Kong-Borrower has selected as applicable to the HIBOR Advance, which new HIBOR
Interest Period shall commence on and include the last day of the prior HIBOR
Interest Period, or (ii) the intention of such Hong Kong-Borrower to repay such
HIBOR Advance at the end of the relevant HIBOR Interest Period. If such Hong
Kong-Borrower fails to select and to notify the Administrative Agent of the
HIBOR Interest Period applicable to the SIBOR Advance, or of its intention to
repay such SIBOR Advance, the Hong Kong-Borrower shall be deemed to have
selected a new Interest Period of one month for such Advance.

2.9 Changes in Interest Rate, etc. Each Eurocurrency Advance, SIBOR Advance and
HIBOR Advance shall bear interest at the Eurocurrency Rate, the SIBOR Rate or
the HIBOR Rate, as applicable, on the outstanding principal amount thereof from
and including the first day of the Interest Period applicable thereto to (but
not including) the last day of such Interest Period at the interest rate
determined by the Administrative Agent as applicable to such Advance based upon
each Borrower’s selections under Sections 2.6 and 2.7 and otherwise in
accordance with the terms hereof. No Interest Period may end after the Facility
Termination Date. Each Floating Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Floating Rate Advance is made or is converted from a Eurocurrency Advance
into a Floating Rate Advance pursuant to Section 2.7.2 to but excluding the date
it becomes due or is converted into a Eurocurrency Advance pursuant to
Section 2.7.2 at a rate per annum equal to the Floating Rate for such day.
Changes in the rate of interest on that portion of any Advances maintained as a
Floating Rate Advance will take effect simultaneously with each change in such
applicable rate. Each Eurocurrency Advance, SIBOR Advance and HIBOR Advance
shall bear interest on the outstanding principal amount thereof from and
including the first day of the Eurocurrency Interest Period, SIBOR Interest
Period and HIBOR Interest Period applicable thereto to (but not including) the
last day of such Eurocurrency Interest Period, SIBOR Interest Period or HIBOR
Interest Period at the Eurocurrency Rate, SIBOR Rate, or HIBOR Rate as
applicable determined as applicable to such Eurocurrency Advance, SIBOR Advance
or HIBOR Advance.

2.12 Increase in Commitments.

(a) The US-Borrower may, by written notice to the Administrative Agent from time
to time, request Incremental Commitments from one or more Incremental Lenders
(which may include any existing Lender), in an amount such that all such
Incremental Commitments combined do not exceed the Dollar Amount of $15,000,000;
provided that after giving effect to such increase the Aggregate Commitment
shall not exceed the Dollar Amount of $40,000,000 and provided further that each
Incremental Commitment and each Incremental Lender shall be subject to the
approval of the Administrative Agent. Such notice shall set forth (i) the amount
of the Incremental Commitments being requested (which shall be in an amount of
at least the Dollar Amount of $1,000,000), and (ii) the date on which such
Incremental Commitments are requested to become effective (which shall not be
less than ten (10) Business Days after the date of such notice). For the
avoidance of doubt, only the approval of the Administrative Agent with regard
to, and no approval from the Lenders shall be required with regard to, and no
Lender shall have the right to object to, any request by the US-Borrower to the
Administrative Agent to arrange for the making of any Incremental Commitment.

 

- 7 -



--------------------------------------------------------------------------------

(d) The Hong Kong Borrower is hereby added as a Borrower under the Agreement and
hereby agrees to be bound by all of the terms and conditions contained therein.
The Hong Kong Borrower’s contact information is set forth beneath its signature
page below.

(e) Annex A to the Agreement is hereby deleted in its entirety and replaced with
Annex A attached hereto and made a part hereof.

(f) A new Exhibit G-1, “Hong Kong Borrower Notice” is hereby added to the
Agreement in the form attached hereto.

(g) Each Guarantor hereby agrees that the definition of “Obligations” in each
Guaranty shall be modified and expanded to include, without limitation, the
Funds Transfer Obligations and shall include the unconditional obligation to pay
and perform the Funds Transfer Obligations in accordance with the terms of each
Guaranty.

(h) Richardson Electronics, Ltd. hereby agrees that the definition of
“Obligations” in each of the Security Agreement and the Stock Pledge Agreement,
each dated July 27, 2007 and each entered into in favor of the Administrative
Agent shall be modified and expanded to include, without limitation, the Funds
Transfer Obligations and shall secure the Funds Transfer Obligations in
accordance with the terms of each such instrument.

(i) Richardson International, Inc. hereby agrees that the definition of
“Obligations” in the Stock Pledge Agreement dated July 27, 2007 and entered into
in favor of the Administrative Agent shall be modified and expanded to include,
without limitation, the Funds Transfer Obligations and shall secure the Funds
Transfer Obligations in accordance with the terms of such instrument.

ARTICLE 2Effectiveness. This Amendment shall become effective when the
Administrative Agent has received all of the following acknowledged to be
satisfactory by the Administrative Agent:

2.1 This Amendment, executed by the requisite signatories;

2.2 A certificate, signed by the chief executive officer of Richardson
Electronics, Ltd. substantially in the form of Exhibit I attached hereto and
made a part hereof, stating that on the Effective Date (after giving effect to
this Amendment) no Default or Unmatured Default has occurred and is continuing
and further certifying that the representations and warranties contained in
Article 5 of the Agreement are true and correct on and as of the Effective Date,
together with a certification of the validity and accuracy of the Goodwill
Impairment Charge;

2.3 The representations and warranties contained in Section 4 of this Amendment
shall be true and correct in all material respects; and

 

- 8 -



--------------------------------------------------------------------------------

2.4 Such other documents, instruments or approvals (and, if requested by the
Administrative Agent, certified duplicates of executed copies thereof) as the
Administrative Agent may reasonably request.

ARTICLE 3Representations and Warranties. Each Borrower represents and warrants
to the Lenders and the Administrative Agent (which representations and
warranties shall become part of the representations and warranties made by such
Borrower under the Agreement) that:

2.1 The execution, delivery and performance of this Amendment has been duly
authorized by all necessary action and will not require any consent or approval
of any person or entity, violate in any material respect any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently in effect having applicability to it or constitute a default
under any indenture or loan or credit agreement or any other agreement, lease or
instrument to which any Borrower is a party or by which it or its properties may
be bound or affected;

2.2 No consent, approval or authorization of or declaration or filing with any
governmental authority or any non-governmental person or entity, including
without limitation, any creditor or partner of any Borrower is required on the
part of such Borrower in connection with the execution, delivery and performance
of this Amendment or the transactions contemplated thereby and the execution,
delivery and performance of this Amendment and the transactions contemplated
hereby will not violate the terms of any contract or agreement to which such
Borrower is a party;

2.3 The Agreement, as amended hereby, is the legal, valid and binding obligation
of each Borrower, enforceable against it in accordance with the terms thereof;

2.4 The most recent financial statements of each Borrower delivered to the
Lenders are complete and accurate in all material respects and present fairly
the financial condition of such Borrowers as of such date in accordance with
generally accepted accounting principles. There has been no adverse material
change in the condition of the business, properties, operations or condition,
financial or otherwise, of any Borrower since the date of such financial
statements which has or could reasonably be expected to have a Material Adverse
Effect in respect of the US-Borrower or its Subsidiaries; and

2.5 After giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred or exists under the
Agreement as of the Effective Date hereof.

ARTICLE 4Acknowledgement and Reaffirmation; No Waiver. Each Borrower hereby
ratifies and affirms all of the obligations and undertakings contained in the
Agreement and the Agreement remains in full force and effect in accordance with
its terms. Each Borrower and each Guarantor hereby acknowledges, agrees and
affirms that each document and instrument securing or supporting the obligations
and indebtedness owing to the Lenders and Administrative Agent prior to the date
of this Amendment remains in full force and effect in accordance with its terms,
and that such security and support remains in full force effect as to all
obligations under the Agreement.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE 5Expenses. The Borrowers jointly and severally agree to pay and save the
Lenders and Administrative Agent harmless from liability for the payment of all
costs and expenses arising in connection with this Amendment, including the
reasonable fees and expenses of Baker & McKenzie LLP, counsel to the
Administrative Agent and certain of the Lenders, in connection with the
preparation and review of this Amendment and any related documents.

ARTICLE 6Governing Law. This Amendment shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of Illinois.

ARTICLE 7Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which together shall constitute the same agreement. One or
more counterparts of this Amendment may be delivered by facsimile, with the
intention that such delivery shall have the same effect as delivery of an
original counterpart thereof.

[The remainder of this page has been left blank intentionally]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWERS: RICHARDSON ELECTRONICS, LTD.

/s/ Edward J. Richardson

By:   Edward J. Richardson Title:   Chairman, CEO and President RICHARDSON
ELECTRONICS LIMITED

/s/ Thomas Harbrecht

By:   Thomas Harbrecht Title:   Director RICHARDSON ELECTRONICS BENELUX B.V.

/s/ Ada Bulk

By:   Ada Bulk Title:   Director RICHARDSON ELECTRONICS PTE LTD

/s/ Thomas Harbrecht

By:   Thomas Harbrecht Title:   Director RICHARDSON ELECTRONICS PTY LIMITED

/s/ Thomas Harbrecht

By:   Thomas Harbrecht Title:   Director

 

- 11 -



--------------------------------------------------------------------------------

RICHARDSON ELECTRONICS HONG KONG LTD. By:  

/s/ Thomas Harbrecht

Its:  

Director

40 W267 Keslinger Road

P.O. Box 393

LaFox, Illinois 60147-0393

Attention: Michelle Perricone

Tel: 630-208-2200

Fax: 630-208-2950

 

- 12 -



--------------------------------------------------------------------------------

GUARANTOR THE UNDERSIGNED, EACH A GUARANTOR OF THE OBLIGATIONS UNDER THE
AGREEMENT, BEING FAMILIAR WITH THE TERMS OF THE FOREGOING AMENDMENT, HEREBY
RATIFIES AND REAFFIRMS ALL SUCH OBLIGATIONS, IN EACH CASE AS SET FORTH IN THOSE
CERTAIN GUARANTIES, DATED JULY 27, 2007 RICHARDSON ELECTRONICS, LTD.

/s/ Edward J. Richardson

By:   Edward J. Richardson Title:   Chairman, CEO and President RICHARDSON
INTERNATIONAL, INC.

/s/ Edward J. Richardson

By:   Edward J. Richardson Title:   President

 

- 13 -



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A.,

/s/ Michelle Mazurek

By:   Michelle Mazurek Title:   Assistant Vice President

 

- 14 -



--------------------------------------------------------------------------------

LENDERS: JPMORGAN CHASE BANK, N.A.,

/s/ Michelle Mazurek

By:   Michelle Mazurek Title:   Assistant Vice President JP MORGAN EUROPE
LIMITED

/s/ Michelle Mazurek

By:   Michelle Mazurek Title:   Assistant Vice President JP MORGAN CHASE BANK,
N.A. London Branch, as Overdraft Lender

/s/ Michelle Mazurek

By:   Michelle Mazurek Title:   Assistant Vice President JPMORGAN CHASE BANK,
N.A., through its Singapore Branch

/s/ Michelle Mazurek

By:   Michelle Mazurek Title:   Assistant Vice President JPMORGAN CHASE BANK,
N.A., through its Hong Kong Branch

/s/ Michelle Mazurek

By:   Michelle Mazurek Title:   Assistant Vice President

 

- 15 -



--------------------------------------------------------------------------------

ANNEX A

PRICING SCHEDULE

 

Applicable Margin

   Level I
Status     Level II
Status     Level III
Status  

Eurocurrency Rate

   1.25 %    1.50 %    1.75 % 

Commitment Fee

   .25 %    .25 %    .25 % 

Floating Rate

   0.00 %    0.00 %    0.00 % 

HIBOR Rate

   1.25 %    1.50 %    1.75 % 

SIBOR Rate

   1.25 %    1.50 %    1.75 % 

Standby Letter of Credit Fee

   1.25 %    1.50 %    1.75 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the
US-Borrower delivered by the US-Borrower pursuant to this Agreement.

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the US-Borrower referred to in the most recent Financials, the Leverage Ratio
is less than or equal to 1.0 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the US-Borrower referred to in the most recent Financials, (i) the
US-Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than or equal to 1.5 or 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the US-Borrower referred to in the most recent Financials, the
US-Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 2.0 to 1.0.

“Status” means, at any date of determination, whichever of Level I Status, Level
II Status, or Level III Status.

The US-Borrower’s Status as at the last day of each fiscal quarter (which shall
be used to compute the average Leverage Ratio) shall be determined from the then
most recent Financials. The numerator upon which the average Leverage Ratio will
be calculated shall be based on the sum of daily outstandings for all Loans and
Letters of Credit under the Agreement divided by the total number of days in the
applicable quarter. The Leverage Ratio shall be computed by dividing such
numerator by Adjusted EBITDA calculated for the US-Borrower and its Subsidiaries
for the period of the trailing four consecutive fiscal quarters ending on or
most recently ended prior

 

- 16 -



--------------------------------------------------------------------------------

to any date of determination. Any adjustment shall be effective commencing five
(5) Business Days after the delivery to the Lenders of such Financials. In the
event that the US-Borrower shall at any time fail to furnish to the Lenders such
Financials (together with a Compliance Certificate) within the time limitations
specified by this Agreement, then the maximum Applicable Margin shall apply from
the date of such failure until the fifth (5th) Business Day after such
Financials (and accompanying Compliance Certificate) are so delivered.

 

- 17 -



--------------------------------------------------------------------------------

EXHIBIT I

OFFICER’S CERTIFICATE

This Certificate is delivered to JPMorgan Chase Bank, N.A., as Administrative
Agent by Richardson Electronics, Ltd., pursuant to that certain Revolving Credit
Agreement, dated as of July 27, 2007 among the Borrowers named therein, the
Lenders set forth on the signature pages thereto and the Administrative Agent
identified therein (as amended or modified from time to time, the “Credit
Agreement”). All capitalized terms used herein but not defined shall have the
respective meanings ascribed thereto in the Credit Agreement. The undersigned,
the duly appointed Chief Financial Officer of Richardson Electronics, Ltd.,
hereby certifies to the Administrative Agent and the Lenders that on the date
hereof (i) no Default or Unmatured Default has occurred and is continuing,
(ii) that all the representations and warranties contained in Article V of the
Credit Agreement are true and correct on and as of the date hereof, and
(iii) the Goodwill Impairment Charge shall be recognized as a non-cash charge in
accordance with Agreement Accounting Principles and other than charges already
reported, shall be recognized solely in respect of the US-Borrower’s fiscal
periods ended on or about February 28, 2009 and May 30, 2009.

This Certificate is delivered as of July 20, 2009.

 

By:

 

 

Its:

 

 

 

- 18 -



--------------------------------------------------------------------------------

EXHIBIT G-1

HONG KONG ROLLOVER NOTICE

DATE: [                    ]

TO: JPMorgan Chase Bank, N.A., as Administrative Agent

Dear Sir:

The undersigned, Richardson Electronics Hong Kong Limited (the “Borrower”),
refers to Section 2.7.3A of the Revolving Credit Agreement dated as of July 27,
2007 (as it may be amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, together with
the other parties designated as the “Borrowers” therein, the lenders from time
to time parties hereto (each, a “Lender” and collectively, the “Lenders”) and
JPMorgan Chase Bank, N.A, as Administrative Agent. Unless otherwise defined
herein, capitalized terms used herein have the meanings given to them in the
Credit Agreement.

We hereby confirm our request that the present outstanding Advances by way of
HIBOR Advance be rolled over at maturity, effective the last day of the
applicable Interest Period in accordance with Section 2.7.3A in the form of a
new HIBOR Advance the amount of H$ [            ] maturing [            ] for a
new Interest Period terminating on [            ].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the effective date of the continuation: (A) the
representations and warranties contained in Article 5 of the Credit Agreement
are correct, before and after giving effect to the continuation and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
only to an earlier date, in which case they were correct as of such earlier
date; and (B) no event has occurred and is continuing, or will result from such
continuation or from the application of the proceeds therefrom, which
constitutes a Default or an Unmatured Default.

 

RICHARDSON ELECTRONICS HONG

KONG LIMITED

Name:

Title:

Name:

Title:

 

- 19 -